DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite “for use”. It is suggested to correct this issue with “configured to”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 8 – 10, 12 – 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumer (US 2009/0290680 A1), and further in view of Harrison (US 2005/0167606 A1) and Oxman (US 2002/0066528 A1, which is the same as EP1200533 which is cited in the IDS).
With respect to independent claim 1, Tumer teaches in Fig. 3B a semiconductor detector measuring energy of electromagnetic wave on the basis of an electric charge amount of electric charge carriers 307 being generated by making incidence of the electromagnetic wave into a depletion layer applied with a drift electric field, the electric charge carriers being moved to and collected in a reading electrode by the drift electric field, the semiconductor detector comprising: 
301 having the reading electrode 301 and a reading electrode pad as shown in Fig. 3B electrically connected to the reading electrode formed therein; and 
a second semiconductor chip IC READOUT CHIP 304 having an amplifier as disclosed in paragraph [0091] electrically connected to the reading electrode pad, the second semiconductor chip being connected to the first semiconductor chip in a flip-chip as disclosed in paragraph [0167] connection state, 
but is silent with wherein an underfill is injected into a gap between the first semiconductor chip and the second semiconductor chip except for a first connection portion connecting the reading electrode pad and the amplifier.
However, in paragraph [0090] Tumer discloses “Instead of underfill it is possible to epoxy the corners or the side edges to secure the solid state detector pixel onto the readout ASIC”. Harris discloses in paragraph [0054] “minimizing detector noise requires that no underfill epoxy be used for this assembly of the non-gridded pattern detector.” (It is noted that this also discloses in the Specification of the present application.) And Oxman teaches in Fig. 1B wherein an underfill is injected into a gap between the first semiconductor chip and the second semiconductor chip except for a first connection portion connecting two chips. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tumer so as to have the limitation of “wherein an underfill is injected into a gap between the first semiconductor chip and the second semiconductor chip except for a first connection portion connecting the reading electrode pad and the amplifier” in order to minimize any noise introduced by an underfill. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a 
With respect to dependent claim 2, when modified by Oxman, Tumer modified by Harris and Oxman teaches wherein the first connection portion is surrounded by a space having a lower permittivity at least air than a permittivity of the underfill Oxman teaches various polymer underfills; see paragraph [0068].
With respect to dependent claim 8, Tumer modified by Harris and Oxman  teaches in Fig. 3B wherein the second semiconductor chip has an output terminal 305 in Tumer  that outputs an amplified signal that is amplified by the amplifier, the first semiconductor chip has an output electrode pad electrically connected to the output terminal, and the underfill is injected into a gap between the first semiconductor chip and the second semiconductor chip except for not only the first connection portion connecting the reading electrode pad and the amplifier but also a second connection portion connecting the output electrode pad and the output terminal.
With respect to dependent claim 9, see the rejection justification to claim 2 above for rejecting the limitation of “wherein the second connection portion is also surrounded by a space having a lower permittivity than a permittivity of the underfill.”
With respect to dependent claim 10, Tumer teaches in Fig. 3B wherein the second connection portion is made of a second connection structure connecting the output electrode pad and the output terminal through a bump electrode.
With respect to dependent claim 12, Tumer teaches wherein the first semiconductor chip configures a silicon drift detector 301.
With respect to dependent claim 13, Tumer teaches in Fig. 3B wherein the electromagnetic wave is X ray.
With respect to independent claim 15, as discussed above in the rejection justification to claim 1,  Tumer modified by Harris and Oxman teaches a method of manufacturing a semiconductor detector measuring energy of electromagnetic wave on the basis of an electric charge amount of electric charge carriers being generated by making incidence of the electromagnetic wave into a depletion layer applied with a drift electric field, the electric charge carriers being moved to and collected in a reading electrode by the drift electric field, the method comprising the steps of: (a) preparing a first semiconductor chip having the reading electrode and a reading electrode pad electrically connected to the reading electrode formed therein; (b) preparing a second semiconductor chip having an amplifier; (c) connecting the first semiconductor chip and the second semiconductor chip in a flip-chip connection state so that the reading electrode pad and the amplifier are electrically connected to each other; and (d) injecting an underfill into a gap between the first semiconductor chip and the second semiconductor chip except for a first connection portion connecting the reading electrode pad and the amplifier.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumer modified by Harris and Oxman, and further in view of Shiga (EP 0510707 A2).
The teaching of Tumer modified by Harris and Oxman has been discussed above.
With respect to dependent claim 3, Tumer is silent with wherein the amplifier includes a field effect transistor having a gate electrode, the second semiconductor chip 
	In Abstract Shiga teaches amplifier in forms of FETs having gate electrode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tumer modified by Harris and Oxman in order to increase an S/N ratio by a known amplifier. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumer modified by Harris and Oxman, and further in view of Tkaczyk (US 2012/0193545 A1).
The teaching of Tumer modified by Harris and Oxman has been discussed above.
With respect to dependent claim 14, Tumer is silent with wherein the reading electrode is an anode electrode, and the electric charge carriers are electrons.
In paragraph [0004], Tkaczyk teaches node pixels to the readout electronics.
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Tumer modified by Harris and Oxman in order to readout from direct detectors by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield .
Allowable Subject Matter
Claims 4 – 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 4, the prior art of record fails to teach or reasonably suggest:
wherein a first guide portion for use in suppressing the first connection structure from being surrounded by the underfill is formed in the first semiconductor chip.
With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:
wherein a second guide portion for use in suppressing the second connection structure from being surrounded by the underfill is formed in the first semiconductor chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884